UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1062


RICHARD D. SPARKMAN, Chapter 7 Trustee for Anderson Homes,
Inc. and Vanguard Homes, Inc.,

                Plaintiff - Appellee,

          v.

AMERICAN RESIDENTIAL SERVICES, LLC,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.     James C. Dever III,
Chief District Judge.     (5:13-cv-00346-D; 09-02062-8-SWH; 09-
02071-8-SWH; 11-00213-8-SWH)


Submitted:   September 30, 2014           Decided:   October 7, 2014


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nelson G. Harris, HARRIS & HILTON, P.A., Raleigh, North
Carolina, for Appellant.   John Paul H. Cournoyer, John A.
Northen, NORTHEN BLUE, LLP, Chapel Hill, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            American Residential Services, LLC, (ARS) appeals from

the   district    court’s       order   affirming    the   bankruptcy         court’s

orders    determining     that:     (1)    certain     payments    made       by    the

debtors   to   ARS    constituted       preferential    transfers,       11    U.S.C.

§ 547(b) (2012), and (2) ARS could not establish defenses under

either 11 U.S.C. § 547(c)(1) or § 547(c)(2) (2012).                           We have

reviewed the record included on appeal as well as the parties’

briefs and find no reversible error.                Accordingly, we affirm on

the   reasoning      of   the    courts    below.       Sparkman    v.    American

Residential Servs., LLC, Nos. 5:13-cv-00346-D; 09-02062-8-SWH;

09-02071-8-SWH;      11-00213-8-SWH       (E.D.N.C.     filed     May    25,       2012;

Mar. 28, 2013; Dec. 30, 2013).                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          2